Citation Nr: 1621839	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a neck disability, claimed as a neck strain, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1994 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The matter was subsequently transferred to the RO in Detroit, Michigan.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a neck strain, finding no evidence of a permanent residual or chronic disability relating to treatment for a neck strain in service.  The Veteran did not appeal.

2.  February 2004 and May 2004 rating decisions denied reopening the claim due to the absence of new and material evidence.  The Veteran did not appeal. 

3.  In a July 2005 rating decision, the RO reopened the Veteran's previously denied claim for service connection for a neck strain, but denied the claim on the merits, finding that there was no evidence to associate the Veteran's current neck problems with service.  The Veteran did not appeal.  

4.  The evidence received since the prior denial of service connection for a neck strain was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1999, February 2004, May 2004 and July 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a neck strain has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In an April 1999 rating decision, the RO denied entitlement to service connection for a neck strain.   The RO found that although the Veteran was treated for a neck strain during service, there was no evidence of a permanent residual or chronic disability subject to service connection.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the April 1999 rating decision is final.  

In February and May 2004 rating decisions, the RO denied the claims to reopen due to the lack of submission of new and material evidence.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the February and May 2004 rating decisions are final.  

In a July 2005 rating decision, the RO noted the submission of new and material evidence (medical evidence indicating possible degenerative disease).  However, the RO denied the claim for entitlement to service connection due to no evidence which connected the disease to service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the July 2005 rating decisions is final.  

Since the previous denial, there are June 2011 CAT scan results of the Veteran's neck which show a C5-C6 disc impinging on the Veteran's spinal cord.  As the CAT scan results were not previously submitted to agency decisionmakers, they must be considered new evidence.  The Board further finds that the evidence is not only new, but also material.  It raises a reasonable possibility of substantiating the claim when considered with the old evidence.  See Shade.  In that regard, the Veteran previously only showed diagnoses of pain, but no disability, and evidence of a neck injury during service.  The CAT scan results combined with the old evidence triggers the VA's duty to obtain a medical opinion.

It is noted that the Veteran's service treatment records were associated with the Veteran's VBMS file in June 2014.  However, there is evidence that these records were requested and considered in April 1999.  Therefore, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claim for service connection for a neck disability is reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a neck disability, having been received, the claim to reopen is granted.  


REMAND

In a March 2003 correspondence, Veteran stated that he was treated at Spectrum Health Pain Clinic (Spectrum) for his neck disability.  There are medical records from Michigan Pain Consultants, P.C. (Michigan Pain) associated with the Veteran's electronic claims folder.  However, Michigan Pain does not appear to be a part of the Spectrum Health system.  There are no private treatment records from Spectrum associated with the electronic claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Spectrum Health Pain Clinic, P.C. as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


